Citation Nr: 1115864	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-22 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to service connection for periodontitis, to include as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2008 and April 2009 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri respectively awarded service connection for diabetes mellitus, type II, and assigned an evaluation of 20 percent effective from August 23, 2006; and denied service connection for periodontitis, both on direct bases and as secondary to the service-connected diabetes mellitus.  

The Veteran has submitted new evidence in the form of a statement regarding his diabetes mellitus, which relates to that issue on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, is manifested by the need for insulin, restricted diet, and an oral hypoglycemic agent, but not by the regulation of activities.

2.  Periodontitis was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service or his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2010).

2.  Periodontitis was not incurred or aggravated in service and is not proximately due to, or the result of, the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional notice letters dated in September 2007 and February 2009 complied with VA's duty to notify the Veteran with respect to the underlying issue of entitlement to service connection for diabetes mellitus and the claim for service connection for periodontitis, respectively.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, they notified the Veteran of the criteria for assigning 



a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran's claim for service connection for diabetes mellitus, type II, was granted by the April 2008 rating decision and was evaluated as 20 percent disabling, effective from August 23, 2006.  The Veteran perfected a timely appeal with respect to the 20 percent rating initially assigned to this service-connected disability.  Because the Veteran's claim was initially one for service connection, and because that initial claim has been granted, VA's obligation to notify the Veteran was met as the claim for service connection was obviously substantiated.  Id.  Additional VCAA notification regarding the downstream increased rating claim for this service-connected disability-the issue pertaining to this disorder that is currently on appeal-is not necessary.  Dingess, supra.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.

Pertinent VA opinions with respect to the issues on appeal were obtained in January 2008 (diabetes mellitus), April 2009 (periodontitis), and April 2010 (diabetes mellitus).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist the Veteran in terms of obtaining appropriate VA examinations with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Initial Rating

The Veteran contends that he is entitled to an initial rating in excess of 20 percent from August 23, 2006, for his diabetes mellitus due to the severity and frequency of his symptomatology.  Specifically, the Veteran contends that this disability is more severe that the rating assigned because he needs to regulate his activities to manage his disability.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's diabetes mellitus disability as a claim for a higher evaluation of the original award.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that staged ratings are not warranted in this initial rating claim.

In this case, service connection has been granted for diabetes mellitus, type II.  This service-connected disability is rated as 20 percent disabling from August 23, 2006, under 38 C.F.R. § 4.119, DC 7913, which evaluates impairment resulting from diabetes mellitus.  

Specifically, pursuant to DC 7913, diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  38 C.F.R. § 4.119, DC 7913 (2010).

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  Id at Note (1).

The Board notes that "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the United States Court of Appeals for Veterans Claims (Court) held that medical evidence is required to show that occupational and recreational activities have been restricted. 

In the present appeal, the Veteran was afforded a VA examination in January 2008.  He reported taking an oral hypoglycemic agent, insulin, and following a restricted diet.  His weight was stable.  He had not been hospitalized in the past year for ketoacidosis or hypoglycemic reactions.  He had not been told to restrict his activities on account of the diabetes; for example, he had not been told to avoid strenuous activities to prevent hypoglycemic reactions.  No complications of his diabetes mellitus were reported or diagnosed.  

According to post-service medical records, a letter from K.F., M.D. dated in June 2008 shows that the Veteran was treated with an oral hypoglycemic agent, insulin, and had to follow a restricted diet.  The Veteran had also been placed on a walking plan and was restricted from high impact and heavy aerobic activity.  A treatment record dated in October 2009 indicates that the Veteran was to refrain from excessive activities due to gout; there is no indication that his diabetes mellitus required him to regulate his activities.  

The Veteran was afforded a second VA examination in April 2010.  Because the Veteran was retired, he had no occupational implications imposed from the diabetic standpoint.  He did not experience hypoglycemia and ketoacidosis.  The Veteran took an oral hypoglycemic agent, insulin, and followed a restricted diet.  He had not been told to avoid strenuous activities on account of his diabetes; for example, he had not been told to avoid strenuous activities to prevent hypoglycemic reactions.  The Veteran had gained weight in recent years.  

A letter from M.S., M.D. dated in May 2010 indicated that the Veteran needed activity restrictions due to gout.  To maintain control of his diabetes, he had been given diet restrictions and placed on a walking plan.  The Veteran was restricted from strenuous activities and heavy aerobic activities.  He was also on insulin and had been instructed to carry a source of calories when he exercised.  A follow-up letter from Dr. M.S. dated in October 2010 indicates that the Veteran was also restricted in his activities by his diabetes and neuropathy.  

A review of the pertinent treatment records show that the Veteran's diabetes mellitus requires taking an oral hypoglycemic agent, insulin, and following a restricted diet.  Aside from the letters from Dr. K.F. and Dr. M.S. described above, the records do not show that the Veteran's diabetes mellitus required the regulation of activities.  In other words, his treatment records do not indicate that occupational and recreational activities have been restricted to manage his diabetes mellitus.

Based on a review of the evidence, the Board finds that an initial rating in excess of 20 percent for service-connected diabetes mellitus is not warranted at any time since the award of service connection.  Here, the Veteran requires insulin, an oral hypoglycemic agent, and a restricted diet to treat his diabetes mellitus, which warrants the assigned 20 percent rating.  However, the Board finds that the evidence does not show that the Veteran's diabetes mellitus requires him to avoid strenuous occupational and recreational activities.

The Board acknowledges that the letters from Dr. K.F. and Dr. M.S. indicate that the Veteran was restricted from high impact, heavy aerobic activity, and strenuous activities.  However, the letters from Dr. M.S. also show that the Veteran was instructed to carry a source of calories when he exercised; thus, indicating that the Veteran exercises, although not heavy aerobic activity.  As the Veteran is retired, no avoidance of occupational activities has been shown.  Additionally, the records appear to indicate that the Veteran's other health problems-gout and left foot problems-require him to regulate activities, and not his diabetes mellitus.  Furthermore, at both VA examinations, the Veteran denied having been told to avoid strenuous activities on account of his diabetes.  The Board also finds it probative that the actual treatment records documenting treatment for the Veteran's diabetes mellitus do not indicate that the Veteran was required to restrict his activities.  Notwithstanding the letters from the Veteran's physicians, the Board finds that the preponderance of the evidence, as indicated by the Veteran's treatment records and the VA examinations, does not indicate that the Veteran's diabetes mellitus requires the restriction of activities.  Thus, the criteria for a 40 percent rating for this service-connected disability have not been met.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's diabetic symptoms warrant an initial rating in excess of the currently assigned 20 percent evaluation.  The Board finds, therefore, that the evidence of record does not support the criteria required for the next higher rating of 40 percent for this service-connected disability.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the Veteran's diabetes mellitus has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the diabetes mellitus has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he has not submitted evidence of unemployability, or indeed claimed to be unemployable, as a result of his service-connected diabetes mellitus.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

      B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

In the present appeal, the Veteran's STRs show no complaints of, or treatment for, any gum problems or tooth problems.  His discharge examination in January 1969 revealed no dental problems; in his accompanying report of medical history, he denied having severe tooth or gum trouble.  Indeed, the Veteran does not contend that his periodontitis is the direct result of his military service.  Rather, the Veteran contends that his periodontitis is proximately due to or the result of his service-connected diabetes mellitus.  

According to post-service medical records, the Veteran has been treated for periodontitis at least as early as 2008.  A letter from O.F., D.S., dated in February 2009 reveals that there was scientific evidence of a link between periodontal disease and systemic conditions such as diabetes.  It was believed that vascular inflammation and circulating bacteria from periodontal disease could alter blood sugar levels and decrease resistance to infection.  None of the Veteran's post-service medical records showing treatment for periodontitis indicate that it is proximately due to, the result of, or aggravated by, his service-connected diabetes mellitus.  

The Veteran was afforded a VA examination in April 2009.  The Veteran was diagnosed with mild periodontal disease and caries.  The examiner opined that it was more likely than not that the Veteran's diabetes did not cause him to have periodontal disease.  The examiner noted that there was evidence that periodontal disease could affect blood sugar levels, but no documented evidence that diabetes could cause periodontal disease at that time.  The examiner further noted that the Veteran had controlled periodontal disease and that he had normal blood sugar levels.  

Based on a review of the evidence, the Board finds that service connection for periodontitis is not warranted.  Although the Veteran has periodontitis, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease to his gums actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease or even contended that his service directly caused his periodontitis; rather, the Veteran contends that his disability is secondary to his service-connected diabetes mellitus.  

In this regard, the Board notes that the Veteran's discharge examination in January 1969 showed no gum problems or missing teeth; additionally, the Veteran answered no to having severe tooth or gum trouble  The Board finds that the onset of any post-service gum problems did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing gum problems or teeth problems until 2008, over three decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of gum or tooth complaints, symptoms, or findings for over three decades between the period of active service and periodontitis is itself evidence which tends to show that his periodontitis did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of periodontitis associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology of the Veteran's periodontitis.  Without evidence of an in-service event, injury, or disease to the Veteran's gums or competent evidence of an association between his periodontitis and his active duty, service connection for periodontitis is not warranted.  

Turning to the issue of service connection on a secondary basis, the Board notes that no medical professional has provided any opinion indicating that the Veteran's periodontitis is in any way secondary to his service-connected diabetes mellitus.  In this regard, the Board notes that Dr. O.F.'s opinion did not actually indicate that the Veteran's service-connected diabetes mellitus either caused or aggravated his periodontitis.  Rather, his opinion indicates that periodontitis could affect diabetes mellitus in that it could alter blood sugar levels and decrease resistance to infection.  Furthermore, the VA examiner opined that there was evidence that periodontal disease could affect blood sugar levels, but no documented evidence that diabetes could cause periodontal disease at that time, which is consistent with Dr. O.F.'s opinion.  In sum, there is no medical evidence of record that suggests that the Veteran's periodontitis is in any way proximately due to, or the result of, or is aggravated by, his service-connected diabetes mellitus.

The Board acknowledges the Veteran's belief that his periodontitis is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for periodontitis, on a direct basis and as secondary to service-connected diabetes mellitus.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for periodontitis, on a direct basis and as secondary to service-connected diabetes mellitus, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).











(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to service connection for periodontitis, to include as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


